Name: Commission Implementing Decision (EU) 2017/1484 of 17 August 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 5778) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural activity;  regions of EU Member States;  agricultural policy;  Europe
 Date Published: 2017-08-18

 18.8.2017 EN Official Journal of the European Union L 214/28 COMMISSION IMPLEMENTING DECISION (EU) 2017/1484 of 17 August 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 5778) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6), (EU) 2017/696 (7), (EU) 2017/780 (8), (EU) 2017/819 (9), (EU) 2017/977 (10), (EU) 2017/1139 (11), (EU) 2017/1240 (12), (EU) 2017/1397 (13) and (EU) 2017/1415 (14) in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) The overall disease situation in the Union has been steadily improving. However, since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1397, Italy has detected and notified to the Commission new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, namely in the regions of Emilia Romagna, Lombardia and Veneto of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around the infected poultry holdings. (5) The Commission has examined the measures taken by Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of avian influenza of subtype H5N8 in that Member State, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authority of Italy, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (6) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy, the protection and surveillance zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in that Member State. Therefore, the entries for Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the up-to-date epidemiological situation in that Member State as regards that disease. In particular, the entries for certain areas in the regions of Lombardia and Veneto need to be amended and new entries for certain areas in the regions of Lombardia, Emilia Romagna and Veneto need to be added in order to address this new situation. (7) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalisation at Union level to include the protection and surveillance zones established by Italy, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (8) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 August 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (8) Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 116, 5.5.2017, p. 30). (9) Commission Implementing Decision (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 122, 13.5.2017, p. 76). (10) Commission Implementing Decision (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 146, 9.6.2017, p. 155). (11) Commission Implementing Decision (EU) 2017/1139 of 23 June 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 164, 27.6.2017, p. 59). (12) Commission Implementing Decision (EU) 2017/1240 of 7 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 177, 8.7.2017, p. 45). (13) Commission Implementing Decision (EU) 2017/1397 of 27 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 197, 28.7.2017, p. 13). (14) Commission Implementing Decision (EU) 2017/1415 of 3 August 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 203, 4.8.2017, p. 9). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) In Part A, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Municipality of SOLFERINO (MN): North of via Barche, West of via San Martino  Municipality of CASTIGLIONE DELLE STIVIERE (MN): South of via Astore, of via Fichetto, of via Astore, East of SP83, South of via Giuseppe Mazzini, East of via Casino Pernestano, of via Roversino, North of via Dottorina, West of SP10, East and South of via Levadello,West of via Gerra,West of via L.T.Casalini, West of via Napoleone Bonaparte, via Dante Alighieri, North of via Barche di Solferino, via Bertasetti, via Barche  Municipality of ERBE' (VR): South and East of SP50a  Municipality of TREVENZUOLO (VR): North-East of SP50a, East of via N. Sauro, South of via Decima, of str. Marinella, East of Corte Mantellina  Municipality of ISOLA della SCALA (VR): South of SP50b, West of country road that intersects SP50b at 4th km, South of SP50b, South of SP24, East of via Verona, South and East of via Tavole di Casalbergo, West of SS12, South of SP24, West of via Rosario, North of via Selesetto, West of country road that intersects via S.Gabriele at number n.30, West and South of via S. Gabriele, West of country road that intersects via Ave, North of SP20a, West of via S. Zeno  Municipality of SORGA' (VR): North of via Albarella, East and West of SP20a, North of SP50, East of via Bosco, East and North of via Gamandone 24.8.2017  Municipality of BAGNOLO SAN VITO (MN): East of Via Ploner, North of Via Gradaro, East of Via Canova, North of SP413 and Via Romana Nuova, North-East of Via Molinara, West of SP413  Municipality of SUSTINENTE (MN): West of SP79, North of SP482, North of Via Sacchetta, left bank of Po river  Municipality of RONCOFERRARO (MN): South-East of SP31, South of SP30, South of SP80 13.8.2017  Municipality of BONAVIGO (VR): North-East of SP18  Municipality of PRESSANA (VR): North of SP40b, East of the country road that intersects via Braggio at number n.56  Municipality of ALBAREDO D'ADIGE (VR): East of SP18  Municipality of VERONELLA (VR): South of the Leb canal, East of SP18  Municipality of COLOGNA VENETA (VR): West of SP500, South-West of via Santa Apollonia, North-East of SP19, South and West of via Santi Pietro and Paolo, South of the Leb canal 19.8.2017  Municipality of ISOLA della SCALA (VR) East of via S. Zeno, South of SP20a, East of country road that intersects via S.Gabriele at number n.30, West and South of via S. Gabriele, West and South of via Guasto, East of via Gabbietta, South of via Cognare  Municipality of SALIZZOLE (VR): West of SP48c, South of SP20, West of via G. Rossini, South of via Dante Alighieri, West of via Lavacchio, South of via Franchine  Municipality of SORGA' (VR): East of via S. Pietro  Municipality of NOGARA (VR): North of via Spin, East of via Montalto, of via Olmo, North of SR10, West of SS12, of SP20 21.8.2017  Municipality of CASTELLUCCHIO (MN): East of via Mantellazze, of via Marchiodola, North of SP55; North-West of via Borsatta, of str. Picco, of str. Fontana  Municipality of RODIGO (MN): South-East of SP1, South-West of SP1 25.8.2017  Municipality of SORBOLO (PR): North of Strada Certosino  Stradone Dell'Aia  Via della Mina  Strada del Ferrari  Municipality of BRESCELLO (RE): North of strada Vignoli; West of Strada Provinciale SP62R, of Strada della Cisa  Municipality of MEZZANI (PR): East of Strada provinciale 72, South of Po river 31.8.2017  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of SP10, West and South of via Levadello, East of via Gerra, East of via L.T.Casalini, East of via Napoleone Bonaparte, via Dante Alighieri, South of via Barche di Solferino, via Bertasetti, via Barche; and North of via Levadello  Municipality of SOLFERINO (MN): South of via Barche, West of via G. Garibaldi, via Cavriana, North of SP12 4.9.2017  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of via Castellina, via Pigliaquaglie, via Berettina, South of via Dottorina, via Levadello  Municipality of SOLFERINO (MN): South of SP12  Municipality of CAVRIANA (MN): South West of SP8, via Capre,West of Monte 3 Galline  Municipality of GUIDIZZOLO (MN): West of via S.Cassiano, North East of via Tiziano, North East of SP236, West of country road that connect SP236 to Str.S.Martino, South of Str.S.Martino, West of country road that connect Str.S.Martino to via S.Andrea, North of Str. per Medole, West of via Oratorio, South of Canale Virgilio, West of via Lombardia, South West of SP10  Municipality of MEDOLE (MN)  Municipality of CASTEL GOFFREDO (MN): North East of SP6, East and North of Contrada S.Anna, North of Str.Baldese, West of country road that intersects SP6 at km 13, North East of SP6, East of via Martiri di Belfiore, of Str.Medole, North East of via Malfada, East and North of Contrada Perosso Sopra, East of Str. Profondi, via Castellina 10.9.2017  Municipality of CHIGNOLO PO (PV)  Municipality of BADIA PAVESE (PV): East of via Guglielmo Marconi  Municipality of MONTICELLI PAVESE (PV)  Municipality of SAN COLOMBANO AL LAMBRO (MI): South of SP19, viale F. Petrarca, West of SP23, South of S. Giovanni di Dio, West of via Privata Colombana, via del Pilastrello, West of di Strada comunale per Campagna  Municipality of ROTTOFRENO (PC): North of SP13, via Veratto 31.8.2017  Municipality of SOLFERINO (MN): North of via della Baita, of country road that connect via della Baita to via Ca' Morino, West of via Ca' Morino  Municipality of POZZOLENGO (BS): South West of Loc. Bella Vista, West of country road that connect LocalitÃ Bella Vista to LocalitÃ Volpe, West of country road that connect LocalitÃ Volpe to LocalitÃ Rondotto, North of LocalitÃ Rondotto, West of LocalitÃ Celadina Nuova, via Valletta  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of via Fabio Filzi, North of via Levaldello, East of SP82, via L.T.Casilini, South of via Giuseppe Verdi, East of via dei Morei, South of via Barche di Solferino, North East of via Bertasetti, via Fichetto, East and South of via Astore, East of via del Bertocco, South West of via Albana  Municipality of CAVRIANA (MN): West of SP8, via Georgiche, via Madonna della Porta, via Pozzone, North West of SP15, North East of SP13, East of SP8  Municipality of DESENZANO DEL GARDA (BS): East of via Vaccarolo, South West of LocalitÃ Taverna, LocalitÃ Bella Vista  Municipality of LONATO DEL GARDA (BS): South East of via Mantova, South and West of via Navicella, East of via Montefalcone, South and East of via Fenil Bruciato, East of Pietra Pizzola, South East of via Castel Venzago, via Centenaro 3.9.2017 (2) In Part B, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Municipality of CASTIGLIONE DELLE STIVIERE (MN): South of via Astore, of via Fichetto, of via Astore, East of SP83, South of via Giuseppe Mazzini, East of via Casino Pernestano, of via Roversino, North of via Dottorina, West of SP10, East and South of via Levadello, West of via Gerra, West of via L.T.Casalini, West of via Napoleone Bonaparte, via Dante Alighieri, North of via Barche di Solferino, via Bertasetti, via Barche  Municipality of SOLFERINO (MN): North of via Barche, West of via San Martino From 25.8.2017 to 19.9.2017  Municipality of BAGNOLO SAN VITO (MN): East of Via Ploner, North of Via Gradaro, East of Via Canova, North of SP413 and Via Romana Nuova, North-East of Via Molinara, West of SP413  Municipality of SUSTINENTE (MN): West of SP79, North of SP482, North of Via Sacchetta, left bank of Po river  Municipality of RONCOFERRARO (MN): South-East of SP31, South of SP30, South of SP80 From 14.8.2017 to 22.8.2017  Municipality of GUIDIZZOLO (MN): South of str. to Medole, South-West of via Casarole, West of via Marchionale; South of Str. per Medole, East of via Oratorio, North of Canale Virgilio, East of via Lombardia, North East of SP10  Municipality of CASTEL GOFFREDO (MN): East of SP8, of viale Prof. B. Umbertini, of via Monteverdi, North of SP6, North-East of via C. Battisti, East of via Ospedale, North-East of str. Zocca; South West of SP6, West and South of Contrada S.Anna, South of Str.Baldese, East of country road that intersects SP6 at km 13, South West of SP6, West of via Martiri di Belfiore, of Str.Medole, South West of via Malfada From 10.8.2017 to 19.9.2017  Municipality of DESENZANO DEL GARDA (BS): North of Highway A4  Municipality of MONTICHIARI (BS): South of SP668, East of via Sant'Eurosia, of via Boschetti of Sopra, South of via Mantova, East of via Padre Annibale of Francia, of str. Vicinale Scoler, of via Scoler, South of SP236, of SP668, East of SP29, North-East of via Montechiaresa; and West of Chiese river, West of via Mantova  Municipality of LONATO DEL GARDA (BS): South-West of SP11, East of SP25, South-East of SP668; and North of SP668, North-East of via Malocche, West and North via Fossa, North of via Cominello, West of via Monte Mario, North of via S. Tommaso, West and North of via Monte Semo, West of of via Bordena, South-West of via Marziale Cerruti, North of Highway A4  Municipality of MONZAMBANO (MN): West of SP19, South of SP74, West of str. S. Pietro; and East of Localita Caccia, SP18  Municipality of POZZOLENGO (BS): South of E70; and North of Localita Cobue Sotto, East of Localita Cascina Ceresa, North of Localita Giacomo Sotto, East of via Sirmione, North-West of SP106 2.9.2017  Municipality of SUSTINENTE (MN): East of SP79, South of SP482  Municipality of QUINGENTOLE (MN)  Municipality of SAN GIORGIO of MANTOVA (MN): East of SP28, South-East of SP10  Municipality of PEGOGNAGA (MN): North of SP49, East of Strada Ruggera, North-East of Strada Panazza Ruggera  Municipality of SAN BENEDETTO PO (MN): North of Tangenziale Sud, SP49  Municipality of BAGNOLO SAN VITO (MN): West of Via Ploner, South of Via Gradaro, West of Via Canova, South of SP413 and Via Romana Nuova, South-East of Via Molinara, West of SP413  Municipality of BORGO VIRGILIO (MN): North of SP413 and Strada Romana  Municipality of MANTOVA (MN): East of SR62 (Via Parma), South of SP28 (Via Brennero)  Municipality of SERRAVALLE A PO (MN)  Municipality of RONCOFERRARO (MN): North-East of SP482, North-West of SP31, North of SP30, North-East of SP80, and South of Stradello Pasqualone  Municipality of QUISTELLO (MN): North of Tangenziale Sud, North-West of Via Cortesa, North-West of Via N. Sauro, North of SP496, East of Via Cantone, North-East of Via Basaglie, North of Via Sanguinetto, West of SP72 22.8.2017  Municipality of RONCOFERRARO (MN): North of Stradello Pasqualone From 23.8.2017 to 30.8.2017  Municipality of CASALMORO (MN): South of via solferino, via Piave, East of via Roma, South of via IV Novembre, of SP68  Municipality of CASTELGOFFREDO (MN): West of SP8, South-West of str. Casaloldo, South of Contrada Molino, South-East of str. Casalmoro, West of str. Nuovissima, of str. Carobio, South-East of Contrada Casalpoglio, South of via Casalpoglio  Municipality of REMEDELLO (BS): North of via Solferino, of via Dante, of via XXIV Aprile, East of SP76, of via Silvio Pellico,North of SP29, East of via Padre M. Cappellazzi, South-East of SP29  Municipality of GOITO (MN): North-East of SP16, East and North of SP236, West SP19; and East of the country road that intersects the SP16, South of SP16, East of Strada Cavacchia Cerlongo, Pazza San Pio X, North of SP236  Municipality of PIUBEGA (MN): North-West of SP7, South of SP1  Municipality of MARIANA MANTOVANA (MN)  Municipality of CERESARA (MN): South of Str. Goite, via Don Ottaviano Daina  Municipality of ASOLA (MN):North of SP7, North-East of SP68, North-East of via Bonincontri Longure, North of via Aporti, North-East of via SP343,North of SP2, East of via Bassa of Casalmoro; and South of via Mantova, South-West of SP68, West of SP1 18.8.2017  Municipality of BONAVIGO (VR): North-East of SP18  Municipality of PRESSANA (VR): North of SP40b, East of the country road that intersects via Braggio at number n.56  Municipality of ALBAREDO D'ADIGE (VR): East of SP18  Municipality of VERONELLA (VR): South of the Leb canal, East of SP18  Municipality of COLOGNA VENETA (VR): West of SP500, South-West of via Santa Apollonia, North-East of SP19, South and West of via Santi Pietro and Paolo, South of the Leb canal From 20.8.2017 to 28.8.2017  Municipality of BONAVIGO (VR): South-West of SP18  Municipality of LONIGO (VI): South of via Rotonda, West of SP17, South of via S. Giovanni, of via Madona, of via Pavarano, of via Lobbia Vicentina  Municipality of RONCO ALL'ADIGE (VR): East of SP39b,North of SP19, East of via Ronchi, South of via Gatelle, East of via Mazza  Municipality of MONTAGNANA (PD): North of via A. Dozzi, East of via Arzarin, West of via Pallonga,North of SR10, North-West of via Lognolo, West of via Saoncella, South-West of via Busi, West of via Argine Padovano  Municipality of COLOGNA VENETA (VR): East of SP500, North-East of via Santa Apollonia, South-West of SP19, North and East of via Santi Pietro and Paolo, North of Leb canal  Municipality of LEGNAGO (VR): East of via del Pontiere, North-West of viale Regina Margherita, North of via XXIV Maggio, of via Passeggio, of via Disciplina, West of SR10, East of via Papa Pio X, North-West of SP42a  Municipality of BOSCHI SANT'ANNA (VR): North of via Scaranella, of via Stradone, West of via Piazza S. Marco, North-West of via Casette, West of via Faro, North-East of via Viadane, North of via Stradone  Municipality of PRESSANA (VR): South of SP40b, West of country road that intersects via Braggio at number n.56 28.8.2017  Municipality of ASIGLIANO VENETO (VI): West of via Roma, South of via Trieste, West of via Vela, South of SP3  Municipality of OPPEANO (VR): North-East of BussÃ ¨ river, East of SP21, of via Dante Alighieri, of via Fossette, North of via Postale Vecchia  Municipality of BEVILACQUA (VR): West of SP41, West of via Lupara, North-West of SP42a  Municipality of CEREA (VR): North of via Fossalta, East of SP45, North-East of via Palesella Scuole, of via Palesella, North of SP44c, East of SS434  Municipality of ALONTE (VI): West of via Sabbionara, South of via Castelletto  Municipality of ORGIANO (VI): West of via Paradiso, of via Teonghio, West of SP14  Municipality of SAN BONIFACIO (VR): East of SP38, South-East of via Cimitero, East of SP7, South of via Circonvallazione, South of SP38  Municipality of ROVEREDO of GUA' (VR): South-West of via Dante Alighieri, West of via Battisti, South-West of via Rosa  Municipality of SAN PIETRO DI MORUBIO (VR): North of via Fossalta, of via Rubbiani, North-East of via Orti, East of via Luche, South of via Bosco, East of via Casalino  Municipality of ISOLA RIZZA (VR): North of via Muselle, East of SP45a, North of SP3  Municipality of BELFIORE (VR): South of SP38, East of via Moneta, South-West of SP395, South-East of via Bionde, West of via Porto, South-East of SP39b  Municipality of ROVERCHIARA (VR)  Municipality of ANGIARI (VR)  Municipality of ARCOLE (VR)  Municipality of ALBAREDO D'ADIGE (VR): West of SP18  Municipality of VERONELLA (VR): North of Leb canal, West of SP18  Municipality of MINERBE (VR)  Municipality of ZIMELLA (VR) 28.8.2017  Municipality of SORGA' (VR): East of via S. Pietro  Municipality of ISOLA della SCALA (VR): East of via S. Zeno, South of SP20a, East of country road that intersects via S.Gabriele at number n.30, West and South of via S. Gabriele, West and South of via Guasto, East of via Gabbietta, South of via Cognare  Municipality of SALIZZOLE (VR): West of SP48c, South of SP20, West of via G. Rossini, South of via Dante Alighieri, West of via Lavacchio, South of via Franchine  Municipality of NOGARA (VR): North of via Spin, East of via Montalto, of via Olmo, North of SR10, West of SS12, of SP20 From 22.8.2017 to 2.9.2017  Municipality of GAZZO VERONESE (VR): West of e North of via Dosso de Pol, North of via Ronchetrin, North-West of via Bastia, West of SS12, North of via FrescÃ , of via Dante Alighieri, of via Olmo, West of SP47a, North-West of via Frassino  Municipality of CONCAMARISE (VR)  Municipality of BOVOLONE (VR): South East of SP20, East of via Don G. Calabria, South of via Valbauzzo, North of SP2  Municipality of SAN PIETRO DI MORUBIO (VR): West of via Farfusola, of via Borgo, South-West of via Parti  Municipality of SANGUINETTO (VR): North and West of via Marchiorina, West of via Bonzanini, North of SR10  Municipality of VILLIMPENTA (MN)  Municipality of OPPEANO (VR): North-West of SP20, West of via Corsina, of via SP21a, South of via Sorio, West of via Croce, South of SP21  Municipality of CEREA (VR): West of via Favaletto, of SP48a, of SP2, North of via Brunel, West of via Isolella Bassa  Municipality of SALIZZOLE (VR): East of via Spolverine, South of SP20b; North and East of via Valmorsel, South of country road that intersects via Peron at number n. 47 30.8.2017  Municipality of CASTELLUCCHIO (MN): East of via Mantellazze, of via Marchiodola,North of SP55, and North-West of via Borsatta, of str. Picco, of str. Fontana  Municipality of RODIGO (MN): South-East of SP1, South-West of SP1 From 26.7.2017 to 3.9.2017  Municipality of CURTATONE (MN)  Municipality of PIUBEGA (MN): South-East of SP7, South of SP1  Municipality of MARCARIA (MN): South-East of SP10, East of SP57  Municipality of MARMIROLO (MN): West of SP236  Municipality of SAN MARTINO DALL'ARGINE (MN): North of SP58, East of SP78, North-East of left bank of Oglio river  Municipality of GAZZUOLO (MN): East of SP58  Municipality of ACQUANEGRA SUL CHIESE (MN): North-East of SP67, South-East of SP17  Municipality of RODONDESCO (MN)  Municipality of GOITO (MN): East of SP7, South-West of SP16, West and South of SP236  Municipality of MANTOVA (MN): North-West of via Brescia, East of SR62, North-West of SP10, West of viale Pompillio, West of SP29  Municipality of PORTO MANTOVANO (MN): West of SP236, of via Brescia  Municipality of GAZOLDO DEGLI IPPOLITI (MN)  Municipality of CASTELLUCCHIO (MN): West of Via Mantellazze, of via Marchiodola, SP55, South-East of via Borsatta, Str. Picco, Str. Fontana  Municipality of RODIGO (MN): North-West of SP1, North-East of SP1 3.9.2017  Municipality of TREVENZUOLO (VR): North-East of SP50a, East of via N. Sauro, South of via Decima, of str. Marinella, East of Corte Mantellina  Municipality of ISOLA della SCALA (VR): South of SP50b, West of country road that intersects SP50b at 4th km, South of SP50b, South of SP24, East of via Verona, South and East of via Tavole di Casalbergo, West of SS12, South of SP24, West of via Rosario, North of via Selesetto, West of country road that intersects via S.Gabriele at number n.30, West and South of via S. Gabriele, West of country road that intersects via Ave, North of SP20a, West of via S. Zeno  Municipality of ERBE' (VR): South and East of SP50a  Municipality of SORGA' (VR): North of via Albarella, East and West of SP20a, North of SP50, East of via Bosco, East and North of via Gamandone From 25.8.2017 to 2.9.2017  Municipality of ERBE' (VR): North and West of SP50a  Municipality of TREVENZUOLO (VR): South-West of SP50a, West of via N. Sauro, North of via Decima, of str. Marinella, West of Corte Mantellina  Municipality of ISOLA della SCALA (VR): North of SP50b, East of country road that intersects SP50b at 4th km, North of SP50b, North of SP24, West of via Verona, North and West of via Tavole di Casalbergo,East of SP12, North of SP24, East of via Rosario, South of via Selesetto, East of country road that intersects via S.Gabriele at number 30, North of via S.Gabriele, via S.Guasto, West of via Gabbietta, North of via Franchine  Municipality of SORGA' (VR): West and South of via Gamandone, West of via Bosco, South of SP50, East and West of SP20a, South of via Albarella, West of via S.Pietro  Municipality of SALIZZOLE (VR): East of SP48c, North of SP20, East of via G. Rossini, North of via Dante Alighieri, East of via Lavacchio, North of via Franchine, West of via Spolverine, North of SP20b, South and West of via Valmorsel, North of country road that intersects via Peron at number n. 47  Municipality of NOGARA (VR): South of via Spin, West of via Montalto, of via Olmo, South of SR10, East of SS12, of SP20  Municipality of VIGASIO (VR)  Municipality of BUTTAPIETRA (VR): South of SP51  Municipality of SAN GIOVANNI LUPATOTO (VR): South of via Acque  Municipality of OPPEANO (VR): West of SP2, South of via Antonio Salieri, West of SS434, West of via Bragagnani  Municipality of BOVOLONE (VR): North West of SP20, West of via Don G. Calabria, North of via Valbauzzo, South of SP2  Municipality of CASTEL D'ARIO (MN)  Municipality of BIGARELLO (MN)  Municipality of CASTELBELFORTE (MN)  Municipality of ROVERBELLA (MN): East of Autostrada del Brennero (A22)  Municipality of NOGAROLE ROCCA (VR): East of via Colombare, of via Guglielmo Marconi, of via Molinare, of country road that intersects Torre Storta at number n. 22  Municipality of POVEGLIANO VERONESE (VR): East of SP52, South of via dei Ronchi 2.9.2017  Municipality of SORBOLO (PR): South of Strada Certosino  Stradone Dell'Aia  Via della Mina  Strada del Ferrari  Municipality of BRESCELLO (RE): South of strada Vignoli; East of Strada Provinciale SP62R and of Strada della Cisa  Municipality of MEZZANI (PR): East of Strada provinciale 72, South of Po river From 1.9.2017 to 9.9.2017  Municipality of PARMA (PR): East of Strada provinciale SP9, North of tangenziale di Parma (until exit n. 7), of Strada statale SS9  Municipality of GATTATICO (RE)  Municipality of POVIGLIO (RE)  Municipality of BORETTO (RE)  Municipality of TORRILE (PR)  Municipality of COLORNO (PR)  Municipality of CASTELNOVO DI SOTTO (RE): North of via A. Alberici, West of via Villafranca, West of Strada Pescatora and of via Tolara  Municipality of CAMPEGINE (RE): North of Strada provinciale SP112, West of Strada Pescatora  Municipality of VIADANA (MN): South-West of Via Ottoponti Bragagnina  Via Ottoponti Salina, West of Via Ottoponti e dell'abitato di Salina  Municipality of CASALMAGGIORE (CR): South-Est of SP 343 R  Ponte Asolana, South of SP ex SS 420, West of Case San Quirico, South of Case Sparse Quattro Case  Via Valle, West of Via Manfrassina 9.9.2017  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of SP10, West and South of via Levadello,East of via Gerra,East of via L.T.Casalini,East of via Napoleone Bonaparte, via Dante Alighieri, South of via Barche di Solferino, via Bertasetti, via Barche; and North of via Levadello  Municipality of SOLFERINO (MN): South of via Barche, West of via G. Garibaldi, via Cavriana, North of SP12 From 5.9.2017 to 19.9.2017  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of via Castellina, via Pigliaquaglie, via Berettina, South of via Dottorina, via Levadello  Municipality of SOLFERINO (MN): South of SP12  Municipality of CAVRIANA (MN): South West of SP8, via Capre, West of Monte 3 Galline  Municipality of GUIDIZZOLO (MN): West of via S.Cassiano, North East of via Tiziano, North East of SP236, West of country road that connect SP236 to Str.S.Martino, South of Str.S.Martino, West of country road that connect Str.S.Martino to via S.Andrea, North of Str. per Medole, West of via Oratorio, South of Canale Virgilio, West of via Lombardia, South West of SP10  Municipality of MEDOLE (MN)  Municipality of CASTEL GOFFREDO (MN): North East of SP6, East and North of Contrada S.Anna, North of Str.Baldese, West of country road that intersects SP6 at km 13, North East of SP6, East of via Martiri di Belfiore, of Str.Medole, North East of via Malfada, East and North of Contrada Perosso Sopra, East of Str. Profondi, via Castellina From 11.9.2017 to 19.9.2017  Municipality of CERESARA (MN): North-West of SP16, North-East of via Colombare Bocchere and via S. Martino, North of SP16, North-West of SP7, SP15  Municipality of CASALOLDO (MN): East of str. Grassi, North of via Squarzieri From 10.8.2017 to 19.9.2017  Municipality of DESENZANO DEL GARDA (BS): South of Highway A4; and East of via S. Piero, West and North of Localita Taverna, North of Localita Bella vista  Municipality of LONATO DEL GARDA (BS): South of SP668, South-West of via Malocche, East and South via Fossa, South of via Cominello, East of via Monte Mario, South of via S. Tommaso, East and South of via Monte Semo, East of of via Bordena, North-East of via Marziale Cerruti, South of Highway A4; and West of via delle Cocche, Localita Pradei, North of via Malomocco, via S. Marco, via Vallone, West and North of via Brodena, West of SP567  Municipality of POZZOLENGO: South of Localita Cobue Sotto, West of Localita Cascina Ceresa, South of Localita Giacomo Sotto, West of via Sirmione, South-East of SP106; and North of Localita Bella Vista, Strada comunale Desenzano-Pozzolengo, East and North of SP13  Municipality of VOLTA MANTOVANA (MN): West of SP19, Str. Dei Colli, via S. Martino, via Goito; and North East of Str. Bezzetti, South of SP19, East via I Maggio  Municipality of CALCINATO (BS): South of SP668 13.9.2017  Municipality of SOLFERINO (MN): East of via Caviana, of via XX Settembre, of via G. Garibaldi, of via Ossario, of via San Martino  Municipality of CASTIGLIONE DELLE STIVIERE (MN): North of via Astore, of via Fichetto, West of SP83, North of via Giuseppe Mazzini, West of via Casino Pernestano, of via Roversino, of via Berettina, via Piagliaquaglie, via Castellina  Municipality of CAVRIANA (MN): North East of SP8, via Capre, East of Monte 3 Galline  Municipality of GUIDIZZOLO (MN): East of via S.Cassiano, South West of via Tiziano, South West of SP236,East of country road that connect SP236 to Str.S.Martino, North of Str.S.Martino, East of country road that connect Str.S.Martino to via S.Andrea, South of Str. per Medole, North East of via Casarole, East of via Marchionale  Municipality of CERESARA (MN): South East of SP16, South West of via Colombare Bocchere and via S. Martino, South of SP16, South East of SP7, of SP15; North of Str. Goite, via Don Ottaviano Daina  Municipality of CASALOLDO (MN): West of str. Grassi, South of via Squarzieri  Municipality of CASTEL GOFFREDO (MN): West of SP8, of viale Prof. B. Umbertini, of via Monteverdi, South of SP6, South West of via C. Battisti, West of via Ospedale, South West of str. Zocca, South West of Contrada Perosso Sopra, West of str. Profondi, of via Castellina  Municipality of DESENZANO DEL GARDA (BS): West of via S. Piero, East and South of Localita Taverna, South of Localita Bella vista  Municipality of LONATO DEL GARDA (BS): East of via delle Cocche, Localita Pradei, South of via Malomocco, via S. Marco, via Vallone, East and South of via Brodena, East of SP567  Municipality of POZZOLENGO: South of Localita Bella Vista, Strada comunale Desenzano-Pozzolengo, West and South of SP13  Municipality of MONZAMBANO (MN): West of Localita Caccia, SP18  Municipality of MONTICHIARI (BS): East of Chiese river, South of SP668, Sp236, East and South of via Mantova, East of via Franche, South of via Morea  Municipality of CARPENEDOLO (BS)  Municipality of CALVISANO(BS): East of via Chiese, of via Tesoli, of via Paolo Brognoli, North of SP69, East of via Montechiaresa  Municipality of ACQUAFREDDA (BS)  Municipality of CASALMORO (MN): North of via solferino, via Piave, West of via Roma, North of via IV Novembre, of SP68  Municipality of ASOLA(MN): North of via Mantova, North-East of SP68, East of SP1  Municipality of GOITO (MN): West of the country road that intersects the SP16, North of SP16, West of Strada Cavacchia Cerlongo, Pazza San Pio X, South of SP236  Municipality of VOLTA MANTOVANA (MN): South and West of Str. Bezzetti, North of Sp19, West of via I Maggio, via S. Martino, via Goito  Municipality of PIUBEGA (MN): North of SP1 19.9.2017  Municipality of CHIGNOLO PO (PV)  Municipality of BADIA PAVESE (PV): East of via Guglielmo Marconi  Municipality of MONTICELLI PAVESE (PV)  Municipality of SAN COLOMBANO AL LAMBRO (MI): South of SP19, viale F. Petrarca, West of SP23, South of S. Giovanni di Dio, West of via Privata Colombana, via del Pilastrello, West of Strada comunale per Campagna  Municipality of ROTTOFRENO (PC): North of SP13, via Veratto From 1.9.2017 to 9.9.2017  Municipality of CALENDASCO (PC)  Municipality of OSPEDALETTO LODIGIANO (LO)  Municipality of CASTEL SAN GIOVANNI (PC)  Municipality of SANTA CRISTINA E BISSONE (PV)  Municipality of LIVRAGA (LO)  Municipality of SENNA LODIGIANA (LO)  Municipality of ORIO LITTA (LO)  Municipality of SOMAGLIA (LO)  Municipality of CASALPUSTERLENGO (LO)  Municipality of BADIA PAVESE (PV): West of via Guglielmo Marconi  Municipality of PIEVE PORTO MORONE (PV)  Municipality of SAN COLOMBANO AL LAMBRO (MI): North of SP19, viale F. Petrarca, East of SP23, North of via S. Giovanni di Dio, East of via Privata Colombana, via del Pilastrello, East of Strada comunale per Campagna  Municipality of MIRADOLO TERME (PV)  Municipality of SARMATO (PC)  Municipality of ARENA PO (PV): East and North-East of SP144, North of SP75  Municipality of COSTA DE' NOBILI (PV)  Municipality of SAN ZENONE PO (PV)  Municipality of ZERBO (PV)  Municipality of INVERNO E MONTELEONE (PV)  Municipality of GRAFFIGNANA (LO)  Municipality of BREMBIO (LO)  Municipality of BORGHETTO LODIGIANO (LO)  Municipality of VILLANOVA DEL SILARO (LO)  Municipality of OSSANO LODIGIANO (LO)  Municipality of SANT'ANGELO LODIGIANO (LO)  Municipality of CORTEOLONA E GENZONE (PV)  Municipality of ROTTOFRENO (PC): South of SP13, via Veratto 9.9.2017  Municipality of SOLFERINO (MN): North of via della Baita, of country road that connect via della Baita to via Ca' Morino, West of via Ca' Morino  Municipality of POZZOLENGO (BS): South West of Loc. Bella Vista, West of country road that connect LocalitÃ Bella Vista to LocalitÃ Volpe, West of country road that connect LocalitÃ Volpe to LocalitÃ Rondotto, North of LocalitÃ Rondotto, West of LocalitÃ Celadina Nuova, via Valletta  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of via Fabio Filzi, North of via Levaldello, East of SP82, via L.T.Casilini, South of via Giuseppe Verdi, East of via dei Morei, South of via Barche di Solferino, North East of via Bertasetti, via Fichetto, East and South of via Astore, East of via del Bertocco, South West of via Albana  Municipality of CAVRIANA (MN): West of SP8, via Georgiche, via Madonna della Porta, via Pozzone, North West of SP15, North East of SP13, East of SP8  Municipality of DESENZANO DEL GARDA (BS): East of via Vaccarolo, South West of LocalitÃ Taverna, LocalitÃ Bella Vista  Municipality of LONATO DEL GARDA (BS): South East of via Mantova, South and West of via Navicella, East of via Montefalcone, South and East of via Fenil Bruciato, East of Pietra Pizzola, South East of via Castel Venzago, via Centenaro From 4.9.2017 to 12.9.2017  Municipality of MONZAMBANO (MN)  Municipality of VOLTA MANTOVANA (MN): West of SP19, Str. Volta Monzambano, viale della LibertÃ , North West of via A. Solferino, via Volta  Acquanegra, East of SP19, West of Str.Cantonale, country road that connect Str.Cantonale to via Avis, West of SP7, North East of SP236  Municipality of CASTIGLIONE DELLE STIVIERE (MN): West of via Fabio Filzi,South of via Levaldello, West of SP82, via L.T.Casilini, North of via Giuseppe Verdi, West of via dei Morei, North of via Barche di Solferino, South West of via Bertasetti, via Fichetto, West and North of via Astore, West of via del Bertocco, North East of via Albana  Municipality of GUIDIZZOLO (MN): North East of Str.Villanova, North West of SP15, North East of via Sajore, West of via S.Giorgio, North West of via Marchionale  Municipality of CASTEL GOFFREDO (MN): North East of SP6, East of Contrada S.Anna, North of Str.Baldese, West of country road that connect Str.Baldese to SP6 at 13 km, North of SP6, East and North of Contrada Selvole  Municipality of MEDOLE (MN)  Municipality of SIRMIONE (BS)  Municipality of PONTI SUL MINCIO (MN): West of SP19  Municipality of DESENZANO DEL GARDA (BS): West of via Vaccarolo, North East of LocalitÃ Taverna, LocalitÃ Bella Vista; South of SP572, via S.Benedetto,South and East of via B.Vinghenzi, West of Lungo Lago Cesare Battisti up to number n.71  Municipality of SOLFERINO (MN): South of via della Baita, of country road that connect via della Baita to via Ca' Morino, East of via Ca' Morino  Municipality of POZZOLENGO (BS): North East of LocalitÃ Bella Vista, East of contry road that connect LocalitÃ Bella Vista to LocalitÃ Volpe, East of country road that connect LocalitÃ Volpe to LocalitÃ Rondotto, South of LocalitÃ Rondotto, East of LocalitÃ Celadina Nuova, via Valletta  Municipality of CARPENEDOLO (BS): East of SP105, North West of SP343, via XX Settembre, Giuseppe Zanardelli, viale Santa Maria  Municipality of MONTICHIARI (BS): East of via S.Giorgio, via Madonnina, SP668  Municipality of CALCINATO (BS): South of SP668  Municipality of LONATO DEL GARDA (BS): South of SP668, South east of Campagna Sotto, Campagna Sopra, West and South East of N.Tirale, South of via Roma, East of via dell'Olmo, South East of via Regia Antica, South of via Fontanone, East of SP78, South and East of via Bariselli, via Valsorda, via Benaco, South of country road that connect via Benaco to via Maguzzano, West of via Maguzzano, Vallio di Sopra  Municipality of CAVRIANA (MN)  Municipality of PESCHIERA DEL GARDA (VR): South of via Miralago, West of via Bell'Italia, West of SR11, SP28 12.9.2017